Title: From George Washington to Henry Knox, 7 July 1781
From: Washington, George
To: Knox, Henry


                  Dear Sir—
                     
                     Head Quarters near Dobb’s Ferry 7th July 1781
                  
                  I wish to see you at Head Quarters as soon as possible—You can leave the Superintendence of the Laboratory preparations, without any Injury to the Care of your officers, & come on directly—I have received your Letter of 2d July—I shall consult with you on its Subject when you arrive.  I am &a
                  
                     G.W.
                  
               